Citation Nr: 1017113	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  04-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include amblyopia and macular degeneration.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for an eye condition, 
to include amblyopia and macular degeneration.  

In April 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of the 
hearing is associated with the claims file.  

This case was previously before the Board in June 2006, at 
which time, the Board denied service connection for a 
bilateral eye condition, to include amblyopia and macular 
degeneration.  The Veteran appealed the Board's June 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated May 2008, the Court granted a 
Joint Motion for Remand and vacated the June 2006 Board 
decision.  

In November 2008 and May 2009, the Board remanded the claim 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The available service treatment records show amblyopia of 
the right eye upon discharge, which is considered a 
congenital or developmental defect.  

3.  The competent evidence does not demonstrate that a 
bilateral eye disorder, to include amblyopia and macular 
degeneration, is causally related to the Veteran's active 
service.  

CONCLUSION OF LAW

A bilateral eye disorder, to include amblyopia and macular 
degeneration was not incurred in service or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009); 
VAOPGCPREC 82-90.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION  

I.  Decision  

The Veteran states in his November 2003 personal statement 
that while attending basic training, he began having problems 
with his eyesight.  The Veteran explained that his problems 
with his eyes did not allow him to complete basic training, 
and he had never worn glasses before or had any trouble with 
his eyes before basic training.  During the May 2005 DRO 
hearing, the Veteran further added that from February 1946 to 
July 1946, he remained hospitalized at Fort Lewis due to 
faulty vision, and his eye problems remained unchanged since 
being discharged from service.  The Veteran asserts that his 
current eye disability is due to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in- 
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Regrettably, and as explained below, the Veteran's service 
treatment records have been deemed unavailable for review.  
However, the Veteran's examination upon discharge report was 
obtained, which reflects amblyopia of the right eye.  See the 
July 1946 Report of Physical Examination of Enlisted 
Personnel, Prior to Discharge, Release from Active Duty or 
Retirement.  

After discharge from service, post service treatment records 
reflect treatment and complaints for an eye disability.  
Beginning in February 2003, VA outpatient treatment records 
note treatment for macular degeneration.  It was reported 
that light bothered his eyes, but polarized glasses seemed to 
alleviate the discomfort.  In a September 2003 VA outpatient 
treatment note, a VA nurse practitioner assessed the Veteran 
with macular degeneration, and indicated that it was 
"getting worse."  In a private medical statement dated May 
2004, a private physician, J.Y., M.D., diagnosed the Veteran 
with age related macular degeneration, dry with large areas 
of geographic atrophy, OU (each eye); ocular albinism; and 
cataracts, OU, mild.  However, in a July 2004 private medical 
statement, Dr. J.Y. explained that although the Veteran has 
been a patient of his since May 2004, he could not make a 
statement regarding the Veteran's eye disability without 
having the entry examination to compare with his present 
findings.  

The Board notes that not one of the treatment records or 
private medical statements mentioned above etiologically 
relates the Veteran's eye disability, to service or any event 
of service.  As previously noted, following separation from 
active service, the first documented treatment for an eye 
disability was seen in 2003, several years following 
separation from active service.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current symptomatology and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  In this regard, it is acknowledged that the Veteran 
claims he was hospitalized during service for an eye disorder 
and because he could not pass an in-service eye examination, 
he was discharged from active duty five months later.  He 
explains that his eyes have continued to worsen since his 
active military service.  Thus, his statements can be 
construed as alleging a continuity of eye problems since his 
military service.  

However, despite such contentions, the absence of complaints 
or treatment for several years following military discharge 
is found to factor against his current recollection as to 
symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

In December 2008, the Veteran was afforded a VA examination.  
The Veteran informed the VA examiner of having poor vision 
and being hospitalized for approximately five months in the 
1940s because of any eye disability.  After physical 
examination of the Veteran, the VA examiner diagnosed the 
Veteran with legal blindness secondary to age-related macular 
degeneration and mild cataracts.  He opined that it would be 
"impossible to render an opinion as to whether or not this 
Veteran's bilateral vision disability may or may not be 
related to his military service in the 1940s, as there are no 
supporting records."  In a January 2009 VA addendum, the 
same VA examiner noted that he reviewed the Veteran's claims 
file for historical evidence of amblyopia and macular 
degeneration; however, his conclusion remained unchanged.  He 
reiterated that given the incomplete nature of the Veteran's 
service treatment records, it was impossible to render an 
opinion without speculation as to the etiology of his current 
bilateral eye disability.  He concluded that because the 
Veteran's vision has grossly worsened over the past nine 
years, this suggests that the etiology of his macular 
degeneration is "age-related," which is the commonly 
accepted etiology of the eye disorder.  

There is no competent evidence of record finding that the 
Veteran's bilateral eye disorder, to include amblyopia and 
macular degeneration is causally related to active service.  
The Board notes that an examiner's conclusion that a 
diagnosis is not possible without resort to speculation is a 
medical conclusion just as much as a firm diagnosis or a 
conclusive opinion.  However, a bald statement that it would 
be speculative for the examiner to render an opinion as to 
the etiology or diagnosis is fraught with ambiguity.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010).  Before the Board 
can rely on an examiner's conclusion that an etiology opinion 
would be speculative, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in 
the Board's review of the evidence.  Additionally, it must be 
clear from either the examiner's statements or the Board 
decision, that the examiner has indeed considered "all 
procurable and assembled data," by obtaining all tests and 
records that might reasonably illuminate the medical 
analysis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
In this case, the December 2008 VA examiner did such in the 
January 2009 VA addendum opinion.  He reviewed the entire 
claims folder for historical evidence of amblyopia and 
macular degeneration and offered supportive rationale in 
support of his speculative opinion.  Furthermore, there is no 
other medical opinion to contradict the VA examiner's opinion 
or attributing the Veteran's bilateral eye disorder to his 
military service.  Thus, service connection for a bilateral 
eye disorder, to include amblyopia and macular degeneration 
must be denied.  

With respect to the Veteran's amblyopia, the Board notes that 
it is a congenital defect defined as impairment of vision 
without a detectable organic lesion of the eye.  See 
Dorland's Illustrated Medical Dictionary 1994 (30th ed. 
2003).  Generally, congenital defects are not diseases for VA 
compensation purposes.  38 C.F.R. § 3.303(c); see also 38 
C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  In the absence of a superimposed disease or 
injury, service connection may not be allowed for congenital 
defects or refractive errors of the eyes, even if visual 
acuity decreased in service, as these are not diseases or 
injuries within the meaning of applicable legislation 
relating to service connection.  Id.  Thus, VA regulations 
specifically prohibit service connection for either a 
congenital defect or a refractive error of the eye unless 
such a defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection 
may not be granted for defects of congenital, developmental 
or familial origin, unless the defect was subject to a 
superimposed disease or injury).  Here, the Veteran's 
disorder is a congenital defect and even if it is not, the 
medical records are negative for evidence of aggravation by a 
superimposed disease or injury.  Therefore, service 
connection for the Veteran's amblyopia of the right eye is 
not warranted.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran and that his bilateral eye disorder, to 
include amblyopia and macular degeneration, is related to his 
military service.  The Board also acknowledges the February 
2005 buddy statements submitted attesting to the fact that 
the Veteran did not wear eyeglasses prior to 1945.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, an eye disability requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Neither the Veteran nor his buddies have any 
specialized training in this regard.  Thus, the Board rejects 
their assertions claiming a nexus to service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a bilateral eye 
disorder, to include amblyopia and macular degeneration, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2003 letter.  In the April 2003 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  See also the 
September 2003 and December 2008 VCAA letters.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the December 2008 VCAA letter to the Veteran included 
the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
Although this notice was not issued before the rating 
decision on appeal, the Veteran has not been prejudiced, as 
the Veteran's pending claim is denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In connection 
with the current appeal, VA obtained VA outpatient treatment 
records from January 2001 to September 2003 and private 
treatment records dated April 2004, May 2004, and July 2005.  
Attempts to obtain the Veteran's service treatment records 
from the National Personnel Records Center (NPRC) have been 
made.  The RO concluded in January 2006 that all efforts to 
obtain the Veteran's service treatment records have been 
exhausted and further attempts are futile.  However, VA was 
able to obtain his Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement.  The Board nevertheless recognizes that it has a 
heightened duty to explain its findings and conclusions 
because of the missing records and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

The Veteran was also provided a VA examination in connection 
with his service connection claim.  The examiner reviewed the 
Veteran's medical history, recorded pertinent examination 
findings, and provided a conclusion with supportive 
rationale.  The Board finds that the VA examination report 
and addendum are probative.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for a bilateral eye 
disorder, to include amblyopia and macular degeneration is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


